Citation Nr: 0017402	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-05 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania









THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.




INTRODUCTION

The veteran served on active duty from January 1949 to April 
1955.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the RO.


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has stressed that, in evaluating 
disabilities of the joints, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination, and whether pain 
could significantly limit functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999).  The Court has indicated that 
these determinations should be made by an examiner and, if 
feasible, should be portrayed by the examiner in terms of 
additional loss in range of motion (i.e., in addition to any 
actual loss in range of motion noted upon clinical 
evaluation).

In the present case, the record shows that the veteran's 
service-connected low back disorder was not evaluated in the 
manner contemplated by the Court when he was examined by VA 
in November 1998.  Although the report of that examination 
contains information relating to the clinically observed 
range of motion in the low back, it does not contain a 
discussion relating to the level of additional impairment 
occasioned by factors such as weakness, excess fatigability, 
and incoordination, or pain during flare-ups or with repeated 
use (the veteran has specifically complained of weakness, 
fatigability, and flare-ups of pain), expressed in terms of 
additional loss in range of motion.  Consequently, and 
because the record does not otherwise contain the information 
necessary to a proper rating of the veteran's disability, a 
remand is required.  38 C.F.R. §§ 3.327, 4.2, 19.9 (1999).


For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should ensure that all 
relevant records of VA treatment dated 
subsequent to March 1999 are obtained 
for association with the claims folder.

	2.  After the above development has been 
completed, the RO should schedule the 
veteran for an orthopedic examination 
for purposes of assessing the current 
severity of his service-connected low 
back disorder.  The examiner should 
review the claims folder and a copy of 
this remand before examining the 
veteran.  All indicated testing should 
be conducted, and current X-rays of the 
low back should be obtained.  The 
examiner should indicate whether the 
veteran has muscle spasms on extreme 
forward bending; whether there is any 
listing of the spine, a positive 
Goldthwait's sign, or evidence of 
osteoarthritic changes or narrowing of 
joint spaces; and whether there is any 
abnormal mobility on forced motion.  The 
examiner should then conduct range of 
motion studies on the low back.  The 
examiner should first record the range 
of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the examiner should indicate the 
degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon best medical 
judgment, as to the extent to which the 
veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is 
demonstrated clinically) due to these 
factors.  Specifically, the examiner 
should indicate whether the overall 
disability picture, in terms of limited 
motion, and including weakness, excess 
fatigability, incoordination, and/or 
pain due to repeated use or flare-ups, 
is best equated with (1) slight, (2) 
moderate, or (3) severe limitation of 
motion in the lumbar spine.

	3.  After the above development has been 
completed, the RO should review the 
report of the examination to determine 
whether it complies with the 
requirements of the foregoing paragraph.  
If it does not, the report should be 
returned as inadequate, and arrangements 
should be made to ensure full compliance 
with the remand instructions.

	4.  The RO should thereafter take 
adjudicatory action on the veteran's low 
back claim.  In so doing, the RO should 
consider and apply the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
the Court's decision in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC should contain, among 
other things, a citation to, and 
discussion of, 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


